Citation Nr: 0827748	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from April 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued in April 
2007, in which the RO denied the veteran's claim for service 
connection.  The veteran's representative filed a notice of 
disagreement (NOD) in May 2007; and the RO issued a statement 
of the case (SOC) in July 2007.  The veteran's representative 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2007.

In his substantive appeal (VA Form 9) received in August 
2008, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing was scheduled for December 6, 2007; and 
the appellant failed to appear on the scheduled hearing date; 
however, the RO did receive a letter from the veteran's 
spouse the day before the hearing, indicating that it would 
be unreasonable to expect the veteran to come for the 
scheduled hearing because of his age and health.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).  Accordingly, the Board will proceed with 
its review of this matter on the basis of the current record.

The Board notes that, in February 2008, subsequent to 
issuance of the July 2007 SOC, the veteran's spouse submitted 
a statement in which she reiterated the veteran's contentions 
that the cause of his melanoma was his duty in the South 
Pacific during World War II, where he did not wear a shirt, 
and that melanoma can be dormant for many years.  Similar 
statements had been previously considered by the RO in the 
SOC.  Hence, a remand for RO consideration of this statement 
in the first instance is not warranted.  See 38 C.F.R. § 
20.1304 (2007).  Further, as the claim for service connection 
is being granted, the Board finds that the veteran is not 
prejudiced by consideration of the statement without a waiver 
of RO consideration.  See 38 C.F.R. § 20.1102 (2007).

In June 2008, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service treatment and personnel records 
confirm that he served with the Navy in the Pacific Theater 
during World War II and was stationed on Tulagi; and the 
veteran has credibly asserted the occurrence of in-service 
excessive exposure to the sun.

3.  The veteran has been diagnosed with melanoma, and there 
is competent and persuasive evidence indicating that the 
veteran's melanoma (skin cancer) is related to in-service sun 
exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for melanoma are met.  38 
U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Considering the claim for service connection for melanoma on 
appeal in light of the above-noted legal authority, and given 
the Board's favorable disposition of the claim, the Board 
finds that all necessary notification and development action 
on this matter has been accomplished.

II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).

The veteran asserts that his skin cancer is due to excessive 
sun exposure while serving in the South Pacific during World 
War II.  He stated that he was stationed at Tulagi, which is 
one degree below the equator for 28 months; that, as it was 
always over 100 degrees, they were never required to wear 
shirts; that, during service, was the only time in his life 
in which his torso was exposed to the sun for a very long 
period; that, as a surveyor for the Commonwealth of 
Massachusetts after service, he was always required to wear a 
shirt; and that his doctor told him that his melanoma started 
many years ago.

The veteran's service medical records are completely negative 
for complaints or diagnosis of, or treatment for, melanoma or 
skin cancer.  Clinical findings for his skin were normal on 
his November 1945 separation examination.  

It was not until a March 2006 private pathology report that 
melanoma of the skin of the veteran's right upper back was 
diagnosed.  In a September 2007 statement, D. J. E., M.D. 
indicated that the veteran had melanoma removed from his 
right upper back in March 2006.  This physician noted that 
the veteran served in the Pacific Theatre in World War II for 
28 months, during that time, he was exposed to the equatorial 
sun; and that the veteran felt that his melanoma is directly 
attributable to his service in the Navy during World War II.  
Dr. D. J. E. added that, certainly, ultraviolet light is a 
recognized cause of skin cancer, and he believed that the 
veteran had a right to make a claim.

In a March 2007 VA examination report, the examiner indicated 
that the veteran had been suffering from melanoma since 
February 2006; that treatment had included two surgical 
excisions, in March and May 2006; that his treatment was not 
complete; that the malignancy was still active and the extent 
of his disease was unknown; and that the skin disease 
involved areas that are exposed to the sun, including the 
back and shoulders.  The veteran had evidence of surgical 
scarring and of aright shoulder impairment which more likely 
than not was the result of the surgical incision.  The VA 
examiner did not provide an etiological opinion as to whether 
the veteran's melanoma is related to sun exposure during 
service. 

In the May 2007 NOD, the veteran's representative indicated 
that it is, or should be, common knowledge that the veteran's 
type of cancer appears later in life after the ultraviolet 
rays of the sun have done their damage; that it is a medical 
fact that melanomas are directly associated with latitude 
(i.e., intensity of sunlight) and exposure to the sun is very 
high in the development of this cancer; and that given the 
facts that the veteran was stationed at one degree below the 
equator for 28 months and, since it was always over 100 
degrees, he was not required to wear a shirt and did not wear 
a shirt, the seeds for this cancer were sown as stated in the 
letter from Dr. D. J. E.

In a statement received in February 2008, the veteran's 
spouse reiterated his contention that the cause of the 
veteran's melanoma was his duty for 28 months on Tulagi, 
where he was not required to wear a shirt, and did not.  She 
added that melanoma can be dormant for many, many years then 
explodes when the person becomes elderly and frail.

The Board notes that the veteran's service treatment and 
personnel records confirm that he served with the Navy in the 
Pacific Theater during World War II and was stationed on 
Tulagi.  Tulagi in the Solomon Islands is located at 0 
degrees longitude West and within 12 degrees latitude south 
of the equator.  The Board also notes that the veteran is 
competent to assert the occurrence of in-service excessive 
exposure to the sun.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Thus, although there is no objective 
evidence to support a specific incident of excessive sun 
exposure in service, the Board accepts the veteran's 
assertions of in-service sun exposure as credible and such 
exposure is consistent with the circumstances of his military 
service in the South Pacific.  

Accordingly, the remaining question is whether the veteran's 
current melanoma is medically related to his military 
service-to specifically include the claimed excessive sun 
exposure while serving in the Navy.  

The Board notes that, when considered, the September 2007 
statement from the veteran's treating physician-that 
ultraviolet light is a recognized cause of skin cancer; that 
the veteran served in the Pacific Theatre in World War II for 
28 months, during that time, he was exposed to the equatorial 
sun; and that he believed that the veteran had a right to 
make a claim-clearly suggests that there exists a medical 
nexus between the veteran's current melanoma and his active 
service.  As this opinion was based on treatment of the 
veteran and consideration of his medical history and 
assertions, the Board finds it probative of the medical nexus 
question.  Significantly, there is no contrary medical 
opinion evidence of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for melanoma are 
met.  


ORDER

Service connection for melanoma is granted.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


